                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          TYLER DIVISION


JAMES EARL WATKINS, #1702234                      §

VS.                                               §                  CIVIL ACTION NO. 6:18cv347

CAROL E. MONROE, JR., ET AL.                      §

                    ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff James Earl Watkins, a prisoner currently confined in the Texas prison system,

proceeding pro se and in forma pauperis, filed the above-styled and numbered civil lawsuit. Before

any defendant filed an answer, Mr. Watkins filed a motion for summary judgment on October 29, 2018.

(Dkt. #25).

        The motion was referred to United States Magistrate Judge K. Nicole Mitchell, who issued a

Report and Recommendation concluding that Mr. Watkins’ motion for summary judgment (Dkt. #25)

should be denied as premature. (Dkt. #41). The Report of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of the motion, has been presented

for consideration, and no objections thereto having been timely filed, the court is of the opinion that

the findings and conclusions of the Magistrate Judge are correct, and adopts same as the findings and

conclusions of the court. It is accordingly

        ORDERED that the Report and Recommendation (Dkt. #41) is ADOPTED. It is further

        ORDERED that Mr. Watkin’s motion for summary judgment (Dkt. #25) is DENIED as

premature.

       SIGNED this the 25 day of April, 2019.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge
